 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
 5
     Phone: (702) 825-6060
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   EDWARD CALVILLO,                                  Case No.: 2:19-cv-00277-RFB-NJK
18

19                                                     STIPULATION AND ORDER TO
                    Plaintiffs,
20                                                     EXTEND TIME FOR PLAINTIFF TO
     vs.                                               RESPOND TO TRAN UNION’S MOTION
21                                                     TO DISMISS COMPLAINT
     EXPERIAN INFORMATION SOLUTIONS,
22                                                     [FIRST REQUEST]
     INC.; INNOVIS DATA SOLUTIONS, INC.;
23   and TRANS UNION LLC,

24                  Defendants.
            Plaintiff Edward Calvillo (“Plaintiff”), by and through his counsel of record, and Defendant
25

26   and Trans Union LLC (“Trans Union”) have agreed and stipulated to the following:

27          1.      On February 14, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRAN UNION’S
     MOTION TO DISMISS COMPLAINT [FIRST REQUEST] - 1
 1          2.      On March 26, 2019, Trans Union moved to dismiss the Complaint [ECF Dkt.10].
 2
     Plaintiff’s Response is due April 9, 2019.
 3
            3.      On April 2, 2019, Experian Information Solutions, Inc. moved to dismiss the
 4
     Complaint [ECF No. 11]. Plaintiff’s Response is due April 16, 2019.
 5

 6          4.      Plaintiff and Trans Union have agreed to extend Plaintiff’s response seven days in

 7   order to allow Plaintiff’s counsel to respond to both Trans Union and Experian’s Motions to
 8
     Dismiss with the same filing. As a result, Plaintiff and Trans Union hereby request this Court to
 9
     further extend the date for Plaintiff to respond to Trans Union’s Motion to Dismiss Complaint until
10
     April 16, 2019. This stipulation is made in good faith, is not interposed for delay, and is not filed
11

12   for an improper purpose.

13          IT IS SO STIPULATED.
14
            Dated April 9, 2019.
15

16    KNEPPER & CLARK LLC                               ALVERSON TAYLOR & SANDERS

17    /s/ Matthew I. Knepper                            /s/ Trevor Waite
18    Matthew I. Knepper, Esq.                          Kurt R. Bonds, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 6228
19    Miles N. Clark, Esq.                              Trevor Waite, Esq.
      Nevada Bar No. 13848                              Nevada Bar No. 13779
20    10040 W. Cheyenne Ave., Suite 170-109             6605 Grand Montecito Parkway, Suite 200
21    Las Vegas, NV 89129                               Las Vegas, NV 89149
      Email: matthew.knepper@knepperclark.com           Email: kbonds@alversontaylor.com
22    Email: miles.clark@knepperclark.com               Email: twaite@alversontaylor.com
23    HAINES & KRIEGER LLC                              Counsel for Defendant
      David H. Krieger, Esq.                            Trans Union LLC
24
      Nevada Bar No. 9086
25    8985 S. Eastern Avenue, Suite 350
      Henderson, NV 89123
26    Email: dkrieger@hainesandkrieger.com
27
      Counsel for Plaintiff
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRAN UNION’S
     MOTION TO DISMISS COMPLAINT [FIRST REQUEST] - 2
 1

 2
                                           Calvillo v. Experian Information Solutions, Inc et al
 3                                                                    2:19-cv-00277-RFB-NJK

 4                             ORDER GRANTING
            STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
 5
                              MOTION TO DISMISS
 6

 7         IT IS SO ORDERED.
 8                                       ________________________________
                              ________________________________________
                                        RICHARD
                              UNITED STATES         F. BOULWARE,
                                              DISTRICT  JUDGE       II
 9
                                         UNITED STATES DISTRICT JUDGE
10                                           Dated: _______________
                                         DATED this 10th of April, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRAN UNION’S
     MOTION TO DISMISS COMPLAINT [FIRST REQUEST] - 3
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRAN UNION’S
     MOTION TO DISMISS COMPLAINT [FIRST REQUEST] - 4
